Title: July 23. 1796. Saturday.
From: Adams, John
To: 


       Rode down to the Barley and Black grass at the Beach. The Barley is better than I hoped. The Clover has taken pretty well in general. Parts where the Tide has flowed are kill’d. Weeds very thick round the Margin of the Salt Meadow, or rather Black grass meadow. Twitch Grass scattering and thin. Billings sober, composed as ever. Bass and Brisler mowing with him. James the Coachman, enjoying the Pleasures of a Sportsman, shooting marsh Birds instead of mowing.
       I rode up to Burrells in Braintree to tell Sullivan and Thomas that they might stay with the Team till they had got in all Burrells Hay. Billings thinks there will be 30 Bushells of Barley at the Beach and 30 Bushells to an Acre on Stony field Hill.
       Burrells Barn is already nearly full of English Hay and fresh. His Salt Hay, he must stack or stow it in his Barn floor. He has collected his Summer Dung into heaps in his Barn Yard, and has a good deal of it. He will have manure enough, from his Cows and young Cattle, to serve a good Cornfield next Year. His Hogs besides will make a good deal.
       I have concluded to break up upon Penns Hill a good Corn field on each side of the new Wall, one for Burrell and one for French and Vinton. They may sled or cart the manure in the Winter, and that Land will produce Clover and Herds grass much better than the plain below. I am weary of wasting so much labour and manure upon that dry plain, which is scortched and burnt up in a dry Season.
       Still reading Bishop Watsons Apology. Finished.
       My Men mowed the Black Grass and Barley at the Beach, came home and split all the Red Cedars into Posts and morticed some of them. Sullivan morticed after having assisted Burrell to get in all his fresh Hay.
       Began The Life of Petrarch by Susanna Dobson.
      